    Case 2:17-cr-00511-WKW-GMB Document 599 Filed 06/23/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 UNITED STATES OF AMERICA                  )
                                           )
       v.                                  ) CASE NO. 2:17-CR-511-WKW
                                           )
 JOHNNIE CHAISSON SANDERS                  )

                                      ORDER

      Before the court is Defendant’s pro se motion for early termination of

supervised release. (Doc. # 596.) The Government, after consultation with Ms.

Sanders’s supervising probation officer, does not oppose the motion. (Doc. # 598.)

For the reasons to follow, the motion is due to be granted.

      Under 18 U.S.C. § 3583(e)(1), the court may terminate a term of supervised

release under specified conditions. The defendant must have completed one year of

supervised release, and the court must find, after considering various factors in 18

U.S.C. § 3553(a), that “such action is warranted by the conduct of the defendant

released and the interest of justice.” § 3583(e)(1).

      Ms. Sanders has served more than half of her three-year term of supervised

release. The court has weighed the applicable § 3553(a) factors—particularly the

nature and circumstances of the offense and the history and characteristics of Ms.

Sanders. After fully considering the statutory requirements, and there being no
    Case 2:17-cr-00511-WKW-GMB Document 599 Filed 06/23/21 Page 2 of 2




objection to the motion, the court finds that the interest of justice and the totality of

Ms. Sanders’s conduct warrant early termination of her term of supervised release.

      Accordingly, it is ORDERED that Ms. Sanders’s motion for early termination

of supervised release (Doc. # 596) is GRANTED and that her previously imposed

term of supervised release is TERMINATED as of this date.

      DONE this 23rd day of June, 2021.

                                                   /s/ W. Keith Watkins
                                             UNITED STATES DISTRICT JUDGE




                                               2
